DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Status of the Claims
	Claims 1-4 and 8-16 are pending wherein claims 1-4 and 8-15 and claim 16 is new. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 8-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Blankenship et al. (US 5,649,280). 
	In regard to claim 1, Blankenship et al. (‘280) discloses nickel based superalloys having compositions relative to that of the instant invention as set forth below (column 6). 
Element
Instant Claim
(weight percent)
Blankenship et al. (‘280)
(weight percent)
Overlap
Al
1.8 – 2.8 
1.4 – 5.5 
1.8 – 2.8 
Co
7 – 10   
8 – 15 
8 – 10
Cr
14 – 17 
10 – 19.5 
14 - 17
Fe
3.6 – 12 
0 – 3.5 
-
Mo
2 – 4 
3 – 5.25 
3 – 4
Nb+Ta
0.5 – 2
0 – 3.5 
0.5 – 2 
Ti
2.8 – 4.2 
2.5 – 5 
2.8 – 4.2 
W
1.5 – 3.5 
0 – 4 
1.5 – 3.5
B
0.003 – 0.03 
0.006 – 0.03 
0.006 – 0.03 
C
trace – <0.04
0.04 – 0.18
-
Zr
0.01 – 0.06
0 – 0.07 
0.01 – 0.06 
Ni+imp
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, boron, and zirconium for the nickel base superalloys disclosed by Blankenship et al. (‘280) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the claimed amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, boron, and zirconium from the amounts  disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. 
	With respect to the claimed range of iron in claim 1, the Examiner notes that 3.5 weight percent iron as disclosed by Blankenship et al. (‘280) would be close enough to 3.6 weight percent iron, as claimed, to establish prima facie obviousness. MPEP 2144.05 I. 
	With respect to the claimed range of carbon in claim 1, the Examiner notes that less than 0.04 weight percent carbon would be close enough to 0.04 weight percent carbon to establish prima facie obviousness. MPEP 2144.05 I. 

	With respect to the recitation “and the composition satisfied the following equations wherein the contents are expressed as atomic percentages: 
	8 ≤ Al at% + Ti at% + Nb at% + Ta at% ≤ 11
	0.7 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 4 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Blankenship et al. (‘280) and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8.5 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 1.27 which would read on the equation in the claim. 
	With respect to the recitation “characterized in that its composition satisfies the following equation wherein the contents are expressed as atomic percentages: 
In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 4 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Blankenship et al. (‘280) and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8.5 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 1.27 which would read on the equation in the claim. 
With respect to the recitation “wherein the composition satisfies the following equation in which the contents are expressed as atomic percentages:  0.7 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.15” in claim 8, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed 
With respect to the recitation “wherein the composition satisfies the following equation in which the contents are expressed as atomic percentages:  1 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 9, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.8 weight percent aluminum, 4 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Blankenship et al. (‘280) and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8.8 atomic 
	With respect to the recitation “further comprising a gamma’ phase fraction comprised between 30 and 44%, and in that the solvus of the gamma’ phase of the superalloy is less than 1,145⁰C” in claim 10, Blankenship et al. (‘280) discloses that the gamma prime phase would be present at ambient temperature in an amount of about 40 percent by volume (column 6). Since Blankenship et al. (‘280) discloses a substantially similar composition and microstructure, a solvus of the gamma’ phase of the superalloy being less than 1,145⁰C would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the composition of the alloy satisfies the following equation, in which the contents of the elements are calculated in the gamma matrix at 700⁰C and are expressed as an atomic percent: 0.717 Ni at% + 0.858 Fe at% + 1.142 Cr at% + 0.777 Co at % + 1.55 Mo at% + 1.655 W at% + 1.9 Al at% + 2.271 Ti at% + 2.117 Nb at% + 2.224 Ta at% ≤ 0.901” in claim 11, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of nickel, iron, chromium, cobalt, molybdenum, tungsten, aluminum, titanium, niobium and tantalum to satisfy the claimed compositional relationship from the ranges disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein the Cr content (expressed as an atomic percentage) is, in the gamma matrix at 700⁰C, greater than 24 at%” in claim 12, Blankenship et al. (‘280) discloses a substantially similar composition as well as supersolvus annealing at 2100⁰F, which is within the range of 
	With respect to the recitation “wherein the Mo + W content (expressed as an atomic percentage is ≥ 2.8 at% in the gamma matrix” in claim 13, Blankenship et al. (‘280) discloses a substantially similar composition as well as supersolvus annealing at 2100⁰F, which is within the range of homogenization as set forth on page 7 of the specification (1000⁰C to 1180⁰C) (column 9) as well as a substantially similar amount of gamma prime phase. Therefore, a molybdenum plus tungsten content in the gamma matrix of greater than 2.8 atomic percent would be expected. MPEP 2112.01 I. 
	In regard to claims 14 and 15, Blankenship et al. (‘280) discloses using nickel base superalloys for turbine rotor components of a turbine (column 1 and column 18). 
In regard to claim 16, Blankenship et al. (‘280) discloses nickel based superalloys having compositions relative to that of the instant invention as set forth below (column 6). 
Element
Instant Claim
(weight percent)
Blankenship et al. (‘280)
(weight percent)
Overlap
Al
1.8 – 2.8 
1.4 – 5.5 
1.8 – 2.8 
Co
7 – 10   
8 – 15 
8 – 10
Cr
14 – 17 
10 – 19.5 
14 - 17
Fe
3.6 – 12 
0 – 3.5 
-
Mo
2 – 4 
3 – 5.25 
3 – 4
Nb+Ta
0.5 – 2
0 – 3.5 
0.5 – 2 
Ti
2.8 – 4.2 
2.5 – 5 
2.8 – 4.2 
W
1.5 – 3.5 
0 – 4 
1.5 – 3.5
B
0.003 – 0.03 
0.006 – 0.03 
0.006 – 0.03 
C
trace – 0.07
0.04 – 0.18
0.04 – 0.07
Zr
0.01 – 0.06
0 – 0.07 
0.01 – 0.06 
Ni+imp
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, cobalt, chromium, molybdenum, niobium, tantalum, titanium, tungsten, boron, carbon and zirconium for the nickel base superalloys disclosed by Blankenship et al. (‘280) overlap the amounts of the instant invention, which is prima facie evidence of 
With respect to the claimed range of iron in claim 16, the Examiner notes that 3.5 weight percent iron as disclosed by Blankenship et al. (‘280) would be close enough to 3.6 weight percent iron, as claimed, to establish prima facie obviousness. MPEP 2144.05 I. 
With respect to the recitation “and the composition satisfied the following equations wherein the contents are expressed as atomic percentages: 
	8 ≤ Al at% + Ti at% + Nb at% + Ta at% ≤ 11
	0.7 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 16, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Blankenship et al. (‘280) because Blankenship et al. (‘280) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 4 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Blankenship et al. (‘280) and would have an atomic sum of 
	With respect to the recitation “the superalloy being obtained by casting of an ingot from liquid metal” in claim 16, the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 

Claims 1-4, 8-9, 11, 13-14 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishiyama et al. (EP 1 065 290). 
	In regard to claim 1, Nishiyama et al. (EP ‘290) discloses nickel based superalloys having compositions relative to that of the instant invention as set forth below (abstract, [0001] and [0016-0037]). 
Element
Instant Claim
(weight percent)
Nishiyama et al. (EP ‘290)
(weight percent)
Overlap
Al
1.8 – 2.8
1.5 – 4.5 
1.8 – 2.8 
Co
7 – 10
0.01 – 10 
7 – 10 
Cr
14 – 17 
10 – 25 
14 – 17 
Fe
3.6 – 7
0.1 – 10 
3.6 – 7 
Mo
2 – 4
0.01 – 15 
2 – 4 
Nb+Ta
0.5 – 2
0.01 – 3 
0.5 – 2 
Ti
2.8 – 4.2 
0.005 – 3 
2.8 – 3 
W
1.5 – 3.5
0.01 – 9 
1.5 – 3.5
B
0.003 – 0.03
0.001 – 0.03 
0.003 – 0.03 
C
trace – less than 0.04
0 – 0.1 
trace – less than 0.04
Zr
0.01 – 0.06 
0.001 – 0.20 
0.01 – 0.06 
Ni+Imp
Balance
Balance
Balance


prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the claimed amounts of aluminum, cobalt, chromium, iron, molybdenum, niobium, tantalum, titanium, tungsten, boron, carbon, and zirconium from the amounts disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “the remainder consisting of nickel and impurities resulting from production” in claim 1, Nishiyama et al. (EP ‘290) does not require the presence of additional elements and therefore reads on the claim. 
	With respect to the recitation “and the composition satisfied the following equations wherein the contents are expressed as atomic percentages: 
	8 ≤ Al at% + Ti at% + Nb at% + Ta at% ≤ 11
	0.7 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 1, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 3 weight percent titanium, 
With respect to the recitation “wherein the composition satisfies the following equation in which the contents are expressed as atomic percentages: 
	1 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 2, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 3 weight percent aluminum, 3 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt,  1 weight percent niobium, 4 weight percent molybdenum, 2 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Nishiyama et al. (EP ‘290)  and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 1.03 which would read on the equation in the claim. 
	In regard to claims 3-4, Nishiyama et al. (EP ‘290) discloses 0.1 to 10 weight percent iron, which encompasses the range of the instant invention (abstract, [0001] and [0016-0037]).. MPEP 2144.05 I.  
In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Nishiyama et al. (EP ‘290)  because Nishiyama et al. (EP ‘290)  discloses the same utility throughout the disclosed ranges. Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 3 weight percent titanium, 15 weight percent chromium, 3.6 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Nishiyama et al. (EP ‘290) and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 0.879 which would read on the equation in the claim.
With respect to the recitation “wherein the composition satisfies the following equation in which the contents are expressed as atomic percentages: 
	1 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 9, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 3 weight percent aluminum, 3 weight percent titanium, 15 weight percent chromium, 3.5 weight percent iron, 10 weight percent cobalt,  1 weight percent niobium, 4 weight percent molybdenum, 2 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Nishiyama et al. (EP ‘290)  and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 1.03 which would read on the equation in the claim. 
With respect to the recitation “wherein the composition of the alloy satisfies the following equation, in which the contents of the elements are calculated in the gamma matrix at 700⁰C and are expressed as an atomic percent: 0.717 Ni at% + 0.858 Fe at% + 1.142 Cr at% + 0.777 Co at % + 1.55 Mo at% + 1.655 W at% + 1.9 Al at% + 2.271 Ti at% + 2.117 Nb at% + 2.224 Ta at% ≤ 0.901” in claim 11, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of nickel, iron, chromium, cobalt, molybdenum, tungsten, aluminum, titanium, niobium and tantalum to satisfy the claimed compositional relationship from the ranges disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. 

	In regard to claim 14, Nishiyama et al. (EP ‘290) discloses wherein the alloys would be used as pipes in a naptha reforming furnace [0001]. 
In regard to claim 16, Nishiyama et al. (EP ‘290) discloses nickel based superalloys having compositions relative to that of the instant invention as set forth below (abstract, [0001] and [0016-0037]). 
Element
Instant Claim
(weight percent)
Nishiyama et al. (EP ‘290)
(weight percent)
Overlap
Al
1.8 – 2.8
1.5 – 4.5 
1.8 – 2.8 
Co
7 – 10
0.01 – 10 
7 – 10 
Cr
14 – 17 
10 – 25 
14 – 17 
Fe
3.6 – 7
0.1 – 10 
3.6 – 7 
Mo
2 – 4
0.01 – 15 
2 – 4 
Nb+Ta
0.5 – 2
0.01 – 3 
0.5 – 2 
Ti
2.8 – 4.2 
0.005 – 3 
2.8 – 3 
W
1.5 – 3.5
0.01 – 9 
1.5 – 3.5
B
0.003 – 0.03
0.001 – 0.03 
0.003 – 0.03 
C
trace – 0.07
0 – 0.1 
trace – 0.07
Zr
0.01 – 0.06 
0.001 – 0.20 
0.01 – 0.06 
Ni+Imp
Balance
Balance
Balance


The Examiner notes that the amounts of aluminum, cobalt, chromium, iron, molybdenum, niobium, tantalum, titanium, tungsten, boron, carbon, and zirconium for the nickel base superalloys disclosed by Nishiyama et al. (EP ‘290) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the claimed amounts of aluminum, cobalt, chromium, 
 With respect to the recitation “the remainder consisting of nickel and impurities resulting from production” in claim 16, Nishiyama et al. (EP ‘290) does not require the presence of additional elements and therefore reads on the claim.
With respect to the recitation “and the composition satisfied the following equations wherein the contents are expressed as atomic percentages: 
	8 ≤ Al at% + Ti at% + Nb at% + Ta at% ≤ 11
	0.7 ≤ (Ti at% + Nb at% + Ta at%) / Al at% ≤ 1.3” in claim 16, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley, 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg 620 O.G. 685, 1949 C.D 77, and In re Piling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. In the absence of evidence to the contrary, the selection of the proportions of element would appear to require no more than routine investigation by those of ordinary skill in the art. In re Austin, et al. 149 USPQ 685, 688. It would have been obvious to one having ordinary skill in the art to select the desired amounts of aluminum, titanium, niobium, and tantalum to satisfy the claimed compositional relationships from the ranges disclosed by Nishiyama et al. (EP ‘290) because Nishiyama et al. (EP ‘290) discloses the same utility throughout the disclosed ranges. For instance, an alloy having 2.5 weight percent aluminum, 3 weight percent titanium, 15 weight percent chromium, 3.6 weight percent iron, 10 weight percent cobalt, 1 weight percent niobium, 4 weight percent molybdenum, 1 weight percent tantalum, 2 weight percent tungsten, and the balance nickel would be within the scope of Nishiyama et al. (EP ‘290) and would have an atomic sum of tantalum, niobium, titanium and aluminum of 8 atomic percent and a (Ta at% + Nb at% + Ti at%)/Al at% value of 0.879 which would read on the equation in the claim. 
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.

Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered but they are not persuasive. 	First, the Applicant primarily argues that Blankenship et al. (‘280) contemplates applying a new method to known alloys having a minimum content of gamma prime phase of about 30% and provides a representative group of such know alloys having compositions in the range of 8 to 15 weight percent cobalt, 10 to 19.5 weight percent chromium, 3 to 5.25 weight percent molybdenum, 0 to 4 weight percent tungsten, 1.4 to 5.5 weight percent aluminum, 2.5 to 5 weight percent titanium, 0 to 3.5 weight percent niobium, 0 to 3.5 weight percent iron, 0 to 1 weight percent yttrium, 0 to 0.07 weight percent zirconium, 0.04 to 0.1 weight percent carbon, 0.006 to 0.03 weight percent boron, and a balance of nickel. The Applicant further argues that Blankenship et al. (‘280) only teaches a mere generalization of ranges of different elements without any incentive for a skilled person to develop a new Ni-base superalloy. 
In response, the Examiner notes claimed ranges would constitute a representative group relative to broader ranges that may be present in the claims and therefore merely having a representative group would not constitute a group being patently distinct. Additionally, the Examiner In re Baird scenario since the claimed ranges are not all narrower than the ranges of the prior art. 
Second, the Applicant primarily argues that in contrast to the present invention and as conceded by the Office Blankenship et al. (‘280) does not disclose or suggest an iron content between 3.6 and 7 weight percent; it was a mistake when reporting an upper value for the content in iron being 3.5% when it should be 0.35% as in the Table 1; and one having ordinary skill in the art would be aware that the upper bound for the iron content of 3.5% results from a critical mistake. 
In response, the Examiner notes that 3.5 weight percent iron as present in Blankenship et al. (‘280) would be close enough to 3.6 weight percent iron as claimed to establish prima facie obviousness. MPEP 2144.05 I. Additionally, the Examiner notes that the range of 0 to 3.5 weight percent is present in the claims and that is what was protected in this patent and not the range of 0 to 0.35 weight percent as argued by Applicant regardless if that was a mistake or not.
Third, the Applicant primarily argues that the alloys of the instant invention can only be obtained casting and not with powder metallurgy and the effects of reducing costs while providing unexpected properties in combination related to stability and the ability to be produced by casting are not features taught or suggested in Blankenship et al. (‘280). 
In response, the Examiner notes that the product itself has to distinguish a product invention and the method of making the product would not distinguish the product since different methods may be used to make the same or substantially similar product. MPEP 2113. Additionally, the increased iron content may reduce the cost of the alloy, but this does not constitute an unexpected result. Finally,  3.6 weight percent as claimed would not patently distinguish from 3.5 weight percent iron as disclosed by Blankenship et al. (‘280).  MPEP 2144.05 I. 

In response, the Examiner notes that there is overlap in the range of titanium in Nishiyama et al. (EP ‘290) and therefore this would not constitute an In re Baird scenario since the ranges of the claims are not all narrower than the ranges of the instant invention. Additionally, having substantially similar compositions would result in substantially similar properties and since carburization typically occurs at an elevated temperature, there would be an inherent need for stability at high temperatures in the alloys of Nishiyama et al. (EP ‘290). 
Fifth, the Applicant primarily argues that Nishiyama et al. (EP ‘290) is inconsistent with the molybdenum and tungsten contents and discloses such that the total amount of tungsten and molybdenum be in the range of 2.5 to 15 weight percent, but some examples have molybdenum and don’t have tungsten, have tungsten and don’t have molybdenum or have neither molybdenum or tungsten. The Applicant further argues that all of the alloys contemplated by Nishiyama et al. (EP ‘290) are such that the claimed conditions for aluminum, titanium, niobium and tantalum are not met. 
In response, the Examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclose or non-preferred embodiments In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. Additionally, the Examiner provided an example of an alloy that is within the scope of Nishiyama et al. (EP ‘290) that would meet the conditions for titanium, niobium, tantalum and aluminum and just because Nishiyama et al. (EP ‘290) does not provide a 
Sixth, the Applicant primarily argues that new claim 16 recites obtaining the alloy by casting and that is distinguished from Blankenship et al. (‘280).
In response, the Examiner notes that that the product itself has to distinguish a product invention and the method of making the product would not distinguish the product since different methods may be used to make the same or substantially similar product. MPEP 2113. Additionally, the Examiner notes that Nishiyama et al. (EP ‘290) discloses casting alloys that have compositions substantially similar to that of the instant invention [0037]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSEE R ROE/               Primary Examiner, Art Unit 1796